Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1, 7-20, and newly added claims 21-27.  The claims are newly rejected under 35 USC 112(a) as necessitated by amendment, and remain rejected under 35 USC 112(b).   Claims 1 and 7-20 remain rejected under 35 USC 102 and 103 for substantially the reasons or record, and claims 21-27 are newly rejected as necessitated by amendment.  Claims 1, 8-13, and 15-20 remain rejected under the doctrine of obviousness-type double patenting and claims 21-27 are newly rejected.  Accordingly, this action is made final. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1 and 25 recite “a metal support formed in a plate shape and made of a gas impermeable material.”  It is submitted that the limitation “made of a gas impermeable material” is new matter for the following reasons:  First, the limitation lacks literal support in the specification and original claims.  Second, the originally-filed application makes clear that the metal support must be permeable, as a whole, to gases. See, for example, par. [0015] of the published application:  “The through-hole 1a has a function of allowing a gas to permeate from both the front and rear sides of the metal support 1.  In order to impart gas permeability to the metal support 1, it is also possible to use a porous metal.  For example, for the metal support 1, a sintered metal, a foamed metal, or the like can also be used.”  The position is taken that the limitation “made of a gas impermeable material,” by itself, can be interpreted as meaning the metal support is impermeable to gases, which is not correct and raises an issue under 112(b) (see below).  Furthermore, the application as originally filed indicates that the support is permeable, and the claimed recitation is contrary to the disclosure in [0115] and the drawings of the application which show through-holes providing permeability in the metal support.  The limitation at least lacks proper context within the claim (that the metal support also contains through holes, for example), and leads to an interpretation which is not supported by the originally filed application.  Correction is required.


Claims 1 and 7-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 25 recite “a metal support formed in a plate shape and made of a gas impermeable material.”  This limitation lacks clarity because it implies, or can be interpreted, such that the metal support member as a whole is gas impermeable, which is contrary to the specification and also would result in a fuel cell that is inoperable (as gases could not reach the anode).  As disclosed throughout the specification and drawings, the metal support is permeable to gases which can be accomplished by the use of through-holes or by using a foam, etc.  Therefore, the position is taken that the limitation as presently claimed lacks structure that makes clear that the support member as a whole is permeable to gases. Correction is required.  
	Note:  The claims are rejected over prior art below as best they are understood herein, which is to say, the support as a whole must have gas permeability, or in the case of dependent claim 21, through-holes. 
	Claim 1 recites that “at least one steam supply path for supplying steam generated in the fuel cell element to the reducing gas supply path is provided on an upstream side of the internal reforming catalyst layer in a flow direction of the reducing gas supply path.”  This language is not clearly understood and does not clearly set forth the metes and bounds of the claim.  Initially, it is noted that “a flow direction of the reducing gas supply path” can have different meanings; for example the direction specified by “L1” in Figure 6 (horizontal), and also the direction specified by “H2” in Fig. 6 (vertical).  In at least the second case, the steam supply path (through hole 1a) is not provided on an upstream side of the catalyst layer (D) in a flow direction of the reducing gas supply path.  If anything, the steam supply path appears to be downstream in a flow direction of the reducing gas supply path.   Further, in the first case (direction “L1”), it is not clear how the steam supply path is “upstream” of the layer D in this flow direction as the holes (steam supply paths) extend over essentially the longitudinal length of the flow path L1 in the perpendicular direction.  It is not clear how the holes can be considered “upstream” of the catalyst layer D in the direction L1 of the supply flow path.  Correction is required.  Note:  this rejection has been maintained from the previous Office action even though slight changes were made to the claim language.  See further remarks below.  


Claim Rejections - 35 USC § 102
Claims 1, 8, 10, 14, 15, 21, 22, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurencin et al (US 20120121999).  Regarding claim 1, the reference is directed to a fuel cell single unit comprising a fuel cell element comprising a cathode (1), anode (2), and electrolyte (3), a reducing gas supply path (11, 7, 12) and an oxidizing gas flow path (Fig. 5-7).  An internal reforming catalyst layer (9) for producing hydrogen from a raw fuel gas by a steam reforming reaction is provided in the fuel cell single unit, inside pores of a metal support (4) (Fig. 5, [0184]).  The anode is formed in a thin layer shape provided on one surface of the metal support.  The metal support is formed in a plate shape (see Figures) and is made of a gas impermeable material in the areas in between pores (5) (see 112(b) rejection above).  The reducing gas supply path includes a flow path inlet and outlet and is provided along another surface (the bottom surface) of the metal support (Figs. 5 and 7).  Because the reducing gas supply path inlet and outlet are shown as being along the bottom edge of the fuel cell unit (see also [0187]: “feed stream of hydrocarbon circulates in a channel on the outside of the cell and along the first main surface (7)…this feed stream is gradually enriched with reforming product before being discharged via the outlet (12) of this stream), pores of the support would necessarily form a steam supply path for supplying steam (fuel cell product water) to the reducing gas flow path to form the disclosed reforming product.  The steam supply path is provided on the “upstream” side (as best this term is understood; see rejection above) of the reforming catalyst layer in a flow direction of the reducing gas supply path as recited in claim 1.  Further, the reforming catalyst layer “is provided on at least a part of the reducing gas supply path” as claimed because the through holes can be considered to be part of the reducing gas supply path (therefore the reducing gas supply path would be both below and within the porous support 4).  Regarding claim 8, the catalyst is a metal (e.g., Pt) that is supported on a ceria gadolinium oxide support ([0184]).  Regarding claim 10, the anode contains nickel ([0184]).  Regarding claim 14, a turbulence promotion component for disturbing flow (Ni layer 10) is provided in the reducing gas supply path (Fig. 6, 7); the internal reforming catalyst layer is provided on at least a part of the surface of the turbulence promotion component (catalyst particles in contact with layer 10). Regarding claim 15, the fuel cell is a solid oxide fuel cell (abstract).  Regarding claim 21, a plurality of through-holes (pores) (5) penetrating the support are provided, in a flow direction in the reducing gas supply path, each of the through holes serving as the steam supply path.  Regarding claim 22, the metal support can be made of a nickel based alloy ([0113]). Regarding claim 26, the catalyst layer is provided inside the through hole (Fig. 5).  Regarding claim 27, the catalyst layer is provided on a surface (interior of through holes) different from a surface on which the fuel cell element is formed.  Thus, the claims are anticipated.


Claims 1, 8-10, 14, 15, 21, 23, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-208232.  Regarding claim 1, the reference is directed to a fuel cell single unit comprising a fuel cell element comprising a cathode (113), anode (111), and electrolyte (112), a reducing gas supply path (arrows in Figs. 2-5) and an oxidizing gas flow path (Fig. 1).  The anode is formed in a thin layer shape and is provided on one surface of a metal support (140), via element 126 therebetween (Figures). The metal support is formed in a plate shape and is made of a gas impermeable material, and contains through-holes (143) (see rejections under 112(a) and (b) above).  The reducing gas supply path includes a flow path inlet and a flow path outlet and is provided along another surface (a bottom surface) of the metal support (Figures).  An internal reforming catalyst layer (RS, PR1, PR2, PR3, PR4) for producing hydrogen from a raw fuel gas by a steam reforming reaction is provided on at least part of the reducing gas supply path (see Figures; the reducing gas flow path comprises through holes 143 as well as area below metal support 140).  The area shown near 125, 126, and 115 (Figs. 2-5) can be considered a “steam supply path for supplying steam generated in the fuel cell element to the reducing gas supply path” because it is capable of performing this function (that is, at least having steam flow to reforming catalyst PR2, on the top surface of support 140 (Fig. 3), or PR1, within the support (Fig. 4).  The steam supply path is provided on the “upstream” side (as best this term is understood; see rejection above) of the reforming catalyst layer in a flow direction of the reducing gas supply path as recited in claim 1.  Regarding claims 8 and 9, the catalyst is a metal (e.g., Ni) that is supported on the metal support ([0053]).  Regarding claim 10, the anode contains nickel ([0019]).  Regarding claim 14, a turbulence promotion component for disturbing flow (126) is provided in the reducing gas supply path (Figs. 3-5); the reforming layer PR2 is provided on at least a part of the turbulence promotion component (Fig. 3). Regarding claim 15, the fuel cell is a solid oxide fuel cell ([0004).  Regarding claim 21, a plurality of through holes (143) penetrating the metal support are provided in a flow direction in the reducing gas supply path, each of the through holes being capable of functioning as a steam supply path (see for example, Fig. 4).  Regarding claim 23, the anode layer covers the entire region where the through holes are provided, the electrolyte covers the anode layer, and a gas flows between the reducing gas supply path and the anode layer though the through holes (Figures).  Regarding claims 26 and 27, the catalyst layer (PR1, PR3, PR4) is provided on a surface different from a surface on which the fuel cell element is formed (e.g. inside the through hole) (Figs. 2, 4, 5).  
	Thus, the claims are anticipated.


Claim Rejections - 35 USC § 103
Claims 7, 24 and 25 rejected under 35 U.S.C. 103 as being unpatentable over JP ‘232.  
The reference is applied to claims 1, 8-10, 14, 15, 21, 23, 26 and 27 for the reasons stated above.  Regarding claim 7, the apparatus further comprises a metal separator (220) ([0028]) partitioning the reducing gas and oxidizing gas flow paths (Fig. 1), the reducing gas flow path in contact with one surface of the metal separator, wherein the catalyst layer (PR4) is provided on the metal separator on a side of the reducing gas flow path (Fig. 5).  The metal separator is in contact with the metal support (Figures).	
	JP ‘232 does not expressly teach that the oxidizing gas supply path is in contact with the other surface of the metal separator (claim 7). 
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the configuration of having fuel and oxidant channels on opposite sides of a separator is well-known in the art.  Thus, although not expressly shown by JP ‘232, this limitation would be obvious to one skilled in the art. 
	JP ‘232 does not expressly teach that the steam supply path (claim 25) or through holes (claim 24) have an area opening on a surface of the reducing gas supply path that is larger than an area opening on a surface of the anode layer.  The reference appears to teach through holes having a constant cross section. 
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the claimed limitations represent a mere change in shape that is not considered to patentably distinguish over JP ‘232.  The artisan would be able to appropriately modify the shapes of the through holes (it is noted that size/diameter gradient in a flow direction is shown in Figure 6), to optimize the flow of gases to/from the anode.  See MPEP 2144.04.  Accordingly, these limitations in claims 24 and 25 are not considered to distinguish over the reference. 


Claims 8 and 11-13 rejected under 35 U.S.C. 103 as being unpatentable over JP ‘232 in view of Wang et al (US 20190131644).  
	JP ‘232 further teaches that the anode catalyst is Ni ([0019]).  However, JP ‘232 does not expressly teach that that the reforming catalyst is supported on a (separate) support as recited in claim 8, or that the content range of Ni in the anode catalyst and the reforming catalyst is within specific ranges (claims 12 and 13), or that the Ni content between the anode layer and reforming layer are different (claim 11). 
	Wang et al. teach a supported nickel catalyst for an internal reforming catalyst layer.  The loading of Ni is in the range of 10-50 wt%, “to provide adequate reforming rate under fuel cell operational conditions” ([0033]).
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because  all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, claims 8 and 13 are rendered obvious (10-50% disclosed by Wang overlaps with the claimed range of 0.1-50%). 
	Regarding claim 12, the artisan could easily manipulate the amount of Ni in the anode to affect catalytic activity and current density of the electrode.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).   Thus, the claimed range of 35-85% is rendered obvious.  Regarding claim 14, it would be obvious to provide the Ni in different weight amounts in the anode layer vs. the reforming layer as the purposes of these layers are different.  As disclosed in Wang, the loading of the reforming layer will generally be lower than 50%.  Accordingly, claim 11 is rendered obvious. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Laurencin et al.
	The reference is applied to claims 1, 8, 10, 14, 15, 21, 22, 26, and 27 for the reasons stated above.  Regarding claim 23, the electrolyte layer covers the anode layer between the electrolyte layer and the metal support, and a gas flows between the reducing gas supply path and the anode layer through the through holes.  It is not expressly taught that the anode layer covers the entire region where the through-holes are provided as recited in claim 23.  
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would have been motivated to employ an anode large enough to cover an entirety of the through holes so as to maximize surface and reaction area.  Accordingly, claim 23 would be rendered obvious. 


Claims 16, 18, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Laurencin et al. in view of George et al (US 6033794).  Laurencin is applied to claims 1, 8, 10, 14, 15, 21, 22, 26, and 27 for the reasons stated above. 
	Laurencin et al. does not expressly teach a plurality of fuel cell units, wherein the oxidizing gas supply path of one fuel cell supplies the gas to another fuel cell unit adjacent to the one fuel cell unit.
	George et al. is directed to a multi-stage solid oxide fuel cell system wherein the oxidant from the upstream stage is flowed to the downstream stage (abstract; col. 6, line 17).  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Additionally, in the abstract, George et al. teach that the system has higher overall efficiency because of this architecture.  Accordingly, claim 16 would be rendered obvious. 
	Regarding claim 18, an inverter is a well-known component of fuel cell systems where AC power is required and is therefore obvious to one skilled in the art.
	Regarding claim 20, George et al. teach a series of heat exchangers that utilize waste heat from the fuel cell (140, 138, 148; Fig. 9), e.g., to preheat reactants.  It would therefore be obvious to use such a heat exchanger in Laurencin et al., therefore rendering claim 20 obvious.


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laurencin et al. in view of George et al. as applied to claims 16, 18 and 20 above, and further in view of Liu et al (US 20050170234).  
	Laurencin et al. does not expressly teach that the system also comprises an external reformer as recited in claim 17. 
	Liu et al. teach a fuel cell system having an internal and external reformer in [0052].
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Further, in [0052], Liu et al. teach that “the partial reforming prior to SOFC reduces the load and size requirement for the external reforming device.  The follow-up internal reforming further improves the yield of hydrogen and carbon monoxide and reduces concentration of hydrocarbons.”  As such, the artisan would be motivated to add an external reformer to the system of Laurencin et al. 


Double Patenting
Claims 1, 7-13, and 15-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/040469 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘469 application anticipate instant claims 1, 8-13, 15-22, 26 and 27.  Further regarding claims 7 and 23-25, these claims are rendered obvious for reasons substantially the same as those expressed in the 35 USC 103 rejections above.  For example, the “area opening” limitations in claims 24 and 25 are considered to represent a mere change in shape that is not patentably significant (the ‘469 claims recite “through holes” which are presumed to have a constant cross-section).  
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1 and 8-13, 15, 21, 26, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-11 of copending Application No. 17/040450 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘450 application anticipate instant claims 1, 8-9,15, 21, 26, and 27 and render claims 10-13 obvious.
Regarding claims 10-13, the ‘450 claims do not specifically recite that the anode contains Ni or the weight percent of Ni in the anode layer or reforming layer.  However, Ni is a conventional anode catalyst and would have been obvious to one skilled in the art.  Therefore, claim 10 would be rendered obvious.  Further, the artisan could optimize the relative amounts of Ni in the anode/reforming layer to achieve optimal reforming and fuel cell performance.  Accordingly, claims 11-13 would be rendered obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/040450 (reference application) in view of George et al.  The ‘450 application claims do not recite a plurality of fuel cell units, wherein the oxidizing gas supply path of one fuel cell supplies the gas to another fuel cell unit adjacent to the one fuel cell unit (claim 16).
	As set forth above, George et al. is directed to a multi-stage solid oxide fuel cell system wherein the oxidant from the upstream stage is flowed to the downstream stage (abstract; col. 6, line 17).  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Additionally, in the abstract, George et al. teach that the system has higher overall efficiency because of this architecture.  Accordingly, claim 16 would be rendered obvious. 
	Regarding claim 17, the ‘450 claims recite an external reformer in claim 1.
	Regarding claim 18, an inverter is a well-known component of fuel cell systems where AC power is required and is therefore obvious to one skilled in the art.
	Regarding claims 19 and 20, George et al. teach a series of heat exchangers that utilize waste heat from the fuel cell (140, 138, 148, Fig. 9), e.g., to preheat reactants.  It would therefore be obvious to use such a heat exchanger in the ‘450 claims, therefore rendering claims 19 and 20 obvious.
Response to Arguments

Applicant’s arguments filed April 18, 2022 have been fully considered but they are not persuasive. 
	Initially, regarding the rejection under 112(b), Applicants state that “in view of these amendments, Applicant submits that the ‘upstream’ claim language has been clarified.”  In response to this assertion, the Examiner respectfully disagrees.  The same essential issue is present with respect to the “upstream” limitation; that is, the limitation has multiple interpretations and lacks clarity (see rejection updated to reflect new language above).  Applicant’s amendments are not seen to overcome the rejection because the same issues remain, and no further remarks on the matter are provided by Applicants.
	Regarding the 102 rejection over Laurencin, the amendments are also not seen to overcome this rejection.  Please see the rejection above as updated to reflect amendments made.  Applicants state that Laurencin teaches a porous metallic support, which is different than a metal support made of a gas impermeable material as claimed.  However, as noted above, this limitation is subject to rejections under 35 USC 112(a) and (b) and is believed to be met by Laurencin as best the claims are understood.  Applicant further asserts that the catalyst of Laurencin is not in the form of a layer because it is merely impregnated.  This is not persuasive because the Figures of Laurencin indicate that the impregnated catalyst is in the form of a layer within the pores (through-holes). 
	Regarding JP ‘232, Applicant asserts that this reference “does not have any support corresponding to the metal support of the present invention” and does not teach “an anode layer provided on one surface of a metal support and a reducing gas supply path provided along the other surface of the metal support” as claimed.  These arguments are noted; however, the position is taken that the claim language is broad enough to read on the structure of JP ‘232 even though JP 232 discloses an intervening structure (126) located between the anode and the metal support (140).  Stated differently, the phrase “provided on” does not exclude intervening elements from being present in the claimed structure.  Accordingly, the reference does teach the anode and metal support as claimed.  
	Applicant further asserts that in JP ‘232 the steam “is merely pushed out to the right direction along the fuel electrode above a gap 127” and that “it is impossible to form a stable coexisting field for those three elements on PR2 of Fig. 3.”  These arguments are also noted, but but are not persuasive in view of the following:  first, it is noted that limitations relating to steam supply are considered to be recited functionally.  According to MPEP 2114, a prior art structure can anticipate a claim limitation if it is capable of performing the claimed function.  In this case, the structure of JP ‘232 is believed to meet the claimed capability of “supplying steam from the fuel cell to the gas flow path” through “steam supply paths.”  For example, the flow rate/pressure of gas in the anode could be varied or slowed periodically in JP ‘232, which would allow steam to dissipate and permeate to areas around the flow path and metal support plate, distant from the anode.  Thus, the steam could participate in the reactions of the reforming catalyst denoted “PRx”.  Therefore, the structure of JP ‘232 meets the claim language because it is capable of performing the claimed functions.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
July 20, 2022